                                                                     JUDGE FRANK MONTALVO

                      IN THE UNITED STATES DISTRICT COURT
                       FORTHEWESTERNDISTRICTOFTEXAS                                                   .

                              ELPASODIVISION

 UNITED STATES OF AMERICA,                          CRIMINAL NO. EP-18C

         Plaintiff,                                 INDICTMENT
  V.




                                                    CT 1: 8 USC § 1325(a)(1) -
 ONOFRE BAUTISTA-MARTINEZ,                          Improper Entry by Alien (Felony).

         Defendant.




THE GRAND JURY CHARGES:
                                                      EPI 8CR3121
                                         COUNT ONE
                                      (8 U.S.C. 1325(a)(1))

        That on or about September 28, 2018, in the Western District of Texas, Defendant,

                               ONOFRE BAUTISTA-MARTINEZ,

an alien, knowingly and willfully entered the United States at a time and place not designated as a

port of entry by immigration officers, Defendant previously having committed the same offense,

to wit: Improper Entry by an Alien under Cause Number EP-18-M-06872(1), filed in the United

States District Court for the Western District of Texas, all in violation of Title 8, United States

Code, Section 1325(a)(1).

                                             A   TRUEINAL S1GATUR
                                                 REOACTED PURSUANT TO
                                                       MflWT 8T (iF 2fl02
                                             FOREPERSON OF THE GRAND JURY

JOHN F. BASH
UNID STATES            TO]4IFY


       s stant U.S. Attorney
